[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                          SEPTEMBER 24, 2007
                              No. 07-10717                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 06-00411-CR-4

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

PECHOKA LAVERNE SANDERS,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                            (September 24, 2007)

Before ANDERSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Colin A. McRae, counsel for Pechoka Laverne Sanders, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Sanders’s revocation of supervised release and sentence are AFFIRMED.




                                           2